﻿
In the name of God, the Compassionate, the Merciful. As Muslims, we always begin everything by invoking the name of God, our Lord, and in praising the Lord we seek to draw closer to Him, Whom we praise even in times of distress.
I offer you, Mr. President, in my own name and on behalf of the people of Kuwait, sincere congratulations on your election as President of the forty-fifth session of the United Nations General Assembly. You represent, Sir, a friendly country that has very close ties with Kuwait. Both our countries, as well as all other States, draw strength and effectiveness from the principles of justice and international law. We are confident, Mr. President, that under your stewardship, the Assembly will be able to fulfil the aspirations of the international community at this point in time against an extremely complex international backdrop.
I wish also to take this opportunity to pay a tribute to your predecessor. Ambassador Garba, for the skill and prudence he demonstrated in addressing the concerns of the world community.
In the same vein, special thanks and gratitude go to the Secretary-General, Mr. Javier Pérez de Cuellar, for his persistent and outstanding efforts in the interest of international peace and security as well as his keen interest in enhancing the role and effectiveness of the world Organization with a view to attaining the noble goals set by the founding fathers.
Since Liechtenstein has now joined the United Nations, it is our pleasure to extend a warm welcome to the new Member and to wish its friendly people every success in their new status. We trust that Liechtenstein's presence here will promote multilateralism in all its aspects.
I speak from this rostrum today as my peaceful country is passing through extremely harsh circumstances that have given rise to an unprecedented crisis in the history of the United Nations, which, since its inception, has sought to uphold justice on the basis of international law. Indeed, the Security Council has demonstrated that role by recently adopting a series of firm resolutions in the face of naked and brutal aggression against the State of Kuwait. 
There is no doubt that the key role played by the Security Council is indeed a propitious one under the prevailing grave circumstances in Kuwait and, in fact, in the world at large. It is our earnest hope that this role will continue to grow without waning and gain momentum without setbacks in order to consolidate the rule of international law.
Today, I bring to you the message of a peace-loving nation, a nation that has consistently worked for peace, a nation that reached out with a helping hand to all those who truly needed help, a nation that sought mediation and reconciliation among adversaries. It is this very nation whose security and stability have been trampled upon as a result of its abiding belief in the lofty principles inspired by our true Muslim faith and echoed in universal charters, pacts and codes of morality.
Today, I plead before you the cause of a people whose land, until so recently, was a beacon for peaceful co-existence and genuine brotherhood among the family of nations, a people whose national territory was a gathering place for individuals from various peaceful nations who sought a decent and dignified life through constructive work. Some of these people have now been made homeless, wanderers living only on hope in their banishment, while others have become prisoners or fighters refusing, even at the risk of their own lives, to surrender or yield to occupation regardless of its violence and brutality.
The crisis of Kuwait is a manifold tragedy, whose dire consequences affect not only Kuwaitis, but also other peoples. In fact, it has jeopardized stability in the world, especially in the Gulf region.
And so, I come to this forum, which is the helm of international action, in order to acknowledge the overwhelming global solidarity that has been shown to us in a multitude of Security Council resolutions that have been passed in an unprecedented fashion. This demonstrates rock-solid international rejection of the assassination of the norms of international law, rules of good neighbourly relations and established customs and practices by armed military invaders, whose tanks rolled over and crushed all those concepts. Indeed, this is what makes the Iraqi aggression against the State of Kuwait quite a peculiar case, for we have never seen in contemporary, post-Second World War history a country that overran a sovereign independent State, a member of the United Nations, and then sought not only to annex it by brutal force, but also to erase its name and entire entity from the world political map and wipe out the parameters of its national identity as defined by its institutions and its political, economic and social structures. All of this has taken place as we approach the end of the twentieth century!
I came here to tell you of the horrors and suffering we are enduring both inside and outside our occupied homeland, and to put before you our just case. Now, the fate of a people, of a nation, is in your hands. Expecting you to act in good conscience, we are confident that the only measure that will win your endorsement is support for our legitimate right to liberate our land. Furthermore, we trust that you will not waver in deciding on the measures needed to compel the invading aggressors to restore the legitimate authority and to put an end to their barbaric acts and deviations.
The aggression by the Iraqi regime against the State of Kuwait, which resulted in occupation, and the vicious Iraqi attempts to annex Kuwait in flagrant violation of all charters, norms of conduct and treaties, including those legal instruments concluded between the two countries and deposited right here with the United Nations, is not an ordinary conflict between two States over a piece of land. Rather, the Iraqi aggression was the culmination of a pre-meditated scheme to occupy and seize the entire State by force of arms. This aggression, alas, was perpetrated by a country with which we had several internationally recognized treaties and agreements within the frameworks of the League of Arab States, the Organization of the Islamic Conference, the United Nations and other international organizations.
This Iraqi regime has invented false pretexts and untenable claims against my peaceful and peace-loving country. In response to them, and despite our firm conviction that those claims were totally unfounded, we proposed the setting up of a mutually acceptable, neutral Arab arbitration panel, to which both parties would submit their differences. However, Iraq turned down that offer out of hand. Our last attempt at a peaceful resolution of our problems with Iraq was the bilateral round of talks in Jeddah, in our sister Kingdom of Saudi Arabia, in the course of which Kuwait stressed the need to resolve its outstanding problems with Iraq within an Arab context. But Iraq's plans were not anchored in any legal framework or based on any formal legal instruments. In fact, Iraq was bent on sweeping through the entire territory of Kuwait, violating its sovereignty and violating the sanctity of Kuwaiti citizens' lives and property. As a consequence, rape, destruction, terror and torture are now the rule of the day in the once peaceful and tranquil land of Kuwait. Hundreds of thousands of Kuwaiti citizens, along with the nationals of various other countries who were our guests, have been made homeless and many of them have had their life savings robbed. Hundreds have lost their lives. Others have been held hostage. Indeed, at this very moment, an intense campaign of terror, torture and humiliation continues unabated in that dear land. We receive daily reports of massacres and continuing systematic armed looting and destruction of State assets and individual property.
This has prompted the forces of right, justice and peace in the world to try to acquaint themselves with the calamity of those innocents. In accordance with its responsibilities derived from the fourth Geneva Convention of 1949 relative to the Protection of Civilian Persons in Time of War, the International Committee of the Red Cross has attempted to dispatch a team that would have reported on their conditions. But the aggressor, persisting in its inhumane conduct, declined to allow this international committee to send representatives to Kuwait in order to carry out their tasks. It also refused to let envoys of the Secretary-General of the United Nations visit Kuwait to verify the conditions of its population.
Such conduct constitutes yet another violation by the aggressor of international and humanitarian covenants, thus demanding a resolute stand against it.	.
Against all these odds, an enormous source of solace to us has been the position taken by virtually all the countries of the world in support of Kuwait's rights. Hence, the League of Arab States, the Conference of Foreign Ministers of the Islamic countries and the Security Council of the United Nations all took appropriate decisions condemning the Iraqi aggression and calling for the annulment of the annexation act and the immediate and unconditional withdrawal of the invading Iraqi forces to the border that existed prior to the aggression. Thus, the legitimate Government of Kuwait would be able to exercise its functions and responsibilities as it used to before the invasion. It is with a deep sense of pride and honour that we hail the stand taken by the proud people of Kuwait in defence of the territorial integrity, sovereignty and independence of their State against the usurper, whose forces are armed to the teeth with weapons of destruction. 
Two years have now elapsed since I took an initiative from this rostrum calling for the cancellation of foreign debts under the burden of which numerous countries suffer enormously. In point of fact, those countries have fallen victim to a host of factors that not only thwarted any prospect for their economic prosperity but also generated mounting pressure on them. Though some measure of progress has indeed been made in this area, the magnitude and scope of the problem continue to pose a grave threat to the lives of millions of human beings, a threat that in all likelihood may undermine world peace and stability. The long-standing academic argument that economic stability and political stability are closely interlinked is perhaps as valid and timely now as it has ever been. Along these lines, it would be advisable for us all to review the conclusions of the United Nations-sponsored Conference on the Problems of the Least Developed Countries, held in Paris earlier this month, in order to appreciate better the weight of the problem and the urgency it has assumed with a view to making tangible headway towards an effective remedy in the interest of all mankind. In this spirit, Kuwait, for its part, has decided, in line with our previous proposal regarding this issue, to write off all interests on its loans. In addition, Kuwait will consider with the poorest nations arrangements regarding the principal of its loans with a view to easing the burden of their debts.
From the early years of independence, my country has been privileged to be in the forefront of States that gave development aid to other countries. Kuwait's contributions represent the highest rate in the world in terms of gross national product, amounting to 8.3 per cent of its gross national product. This highlights Kuwait's genuine desire to contribute towards raising the standard of living in the developing nations. It also proves that Kuwait has been a leader in the efforts to improve the economic infrastructure of other countries. The devastating consequences of the aggression against Kuwait and its civilian population, with its repercussions on the stability and security of the entire Gulf region, together with its ripple effects on world stability, as we have clearly seen, have been far-reaching indeed. They have already had adverse effects on long-standing crucial issues we had always hoped the world community would eventually resolve satisfactorily. I have in mind the problem of the Palestinian people and the tragedy of the occupation of the southern part of our sister State, Lebanon.
The State of Kuwait will remain, as always, faithful to its principles, true to its system of values, close to its friends and faithful of its obligations and commitments.
In closing, may I take this opportunity to address a few words to my people, my kinsfolk, the loyal sons and daughters of Kuwait, from this forum, a forum for justice and fairness, a forum for guidance and hope, to assure each and every one of them that Allah, the Almighty, will ultimately secure triumph for us, thanks to their struggle and resolve, thanks to the gracious role of the United Nations, thanks to the support lent to us by our brethren and friends along with all people of good conscience throughout the world. The withdrawal of the invaders is, God willing, undoubtedly imminent. We shall return to our Kuwait, the oasis of safety and peace, which embraces all Kuwaitis and foreigners living in our midst as brothers. Together, we shall join hands in concert and harmony to secure our development and progress. This will be a fulfilment of God's promise as rendered in the following verse:
"O ye who believe!
If ye will aid (The cause of) Allah,
We will aid you.
And plant your feet firmly." (The Holy Koran. XLVII:7)
And whose word can be truer than Allah's?
Thank you and may Allah, our Lord, bring you all peace and grace.
